EX-10.10 4 exh10p10.htm FIRST MODIFICATION OF MORTGAGE NOTE

Exhibit 10.10


FIRST
MODIFICATION OF MORTGAGE NOTE, ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT, AND LOAN AGREEMENT

        THIS FIRST MODIFICATION OF MORTGAGE NOTE, MORTGAGE, ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT, AND LOAN AGREEMENT (“Modification”), dated as of the 1st
day of April, 2002, by and among KEYBANK NATIONAL ASSOCIATION, a national
banking association, having an office and place of business at 88 East Broad
Street, Columbus, Ohio 43215 (“Lender”), GALYAN’S TRADING COMPANY, INC., an
Indiana corporation, having an office and place of business at 2437 East Main
Street, Plainfield, Indiana 46168 (“Borrower”).


WITNESSETH:

        WHEREAS, Lender and Borrower are parties to a certain Building Loan
Agreement dated October 29, 1999, filed in Filed Documents Book 00071, Page
4072, on November 22, 1999, Erie County Clerks Office, New York (“Loan
Agreement”) pursuant to which Lender agreed to loan to Borrower an amount not to
exceed Five Million Two Hundred Fifty Thousand Dollars ($5,250,000.00) (“Loan”);

        WHEREAS, the Loan is evidenced by a certain Mortgage Note dated October
29, 1999, by Borrower to Lender (“Note”);

        WHEREAS, the Note is secured by a certain Mortgage, Assignment of Rents
and Security Agreement (“Mortgage”) dated October 29, 1999, and recorded in Deed
Libor Book 10960, Page 0779, Clerks Office, Erie County, New York, from Borrower
to Lender (the Loan Agreement, Note, and Mortgage, together with all other
instruments, affidavits, agreements, security agreements, financing statements
and documents executed and delivered in connection therewith, are hereinafter
sometimes referred to collectively as “Loan Documents”);

        WHEREAS, the Note matured on April 1, 2002; and

        WHEREAS, Borrower now desires Lender to extend the term of the Loan;

        NOW, THEREFORE, in consideration of the foregoing promises and the
covenants contained herein, the parties hereto agree as follows:

          1. Liability of Borrower. Borrower hereby ratifies and reconfirms
Borrower’s obligations and all liability to Lender under the terms and
conditions of the Loan Documents, and acknowledges that Borrower has no defenses
to or rights of setoff against Borrower’s obligations and all liability to
Lender thereunder. Borrower hereby further acknowledges that Lender has
performed all of Lender’s obligations under the Loan Documents. Borrower hereby
further acknowledges and agrees that the current principal amount outstanding
under the Note as of the date hereof is Five Million Two Hundred Fifty Thousand
Dollars ($5,250,000.00).


          2. Extension of Term. The Loan Documents are hereby modified to
provide that all principal and other sums payable to Lender thereunder shall be
due and payable on July 1, 2002. During the extension period, interest shall be
due and payable monthly at the rate and upon the terms provided for in the Note.
Borrower shall pay all costs and expenses incurred by Lender in connection with
this Modification, including, without limitation, all title insurance costs,
recording fees and attorney’s fees.


          3. Ratification of Loan Documents. The Loan Documents are in all
respects ratified and confirmed by the parties hereto, including the warrants of
attorney authorizing any attorney at law to appear in any court and to confess a
judgment against Borrower and incorporated by reference herein, and the Loan
Documents and this Modification shall be read, taken and construed as one and
the same instrument. Borrower further acknowledges and agrees that all security
agreements, financing statements, documents, instruments, certificates,
affidavits and other security documents taken as collateral for the Note are
intended to and shall continue to secure the Loan and shall remain in full force
and effect.


          4. Continuation of Mortgage Lien and Security Interests. This
Modification does not constitute the creation of a new debt or the
extinguishment of the debt evidenced by the Note, nor does it in any manner
affect or impair the Mortgage or any security agreement executed in connection
with the Note or applicable to the Note. Borrower agrees the Mortgage and all
other security interests granted by Borrower to Lender continue to be a valid
and existing liens on the property described in the Mortgage and the Loan
Documents.


          5. Jury Waiver. BORROWER AND GUARANTORS HEREBY VOLUNTARILY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN
LENDER, BORROWER AND GUARANTORS, OR ANY ONE OR MORE OF THEM, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN BORROWER, GUARANTORS AND LENDER IN CONNECTION WITH THE LOAN DOCUMENTS,
THIS MODIFICATION, OR ANY OTHER AGREEMENT OR DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT TO LENDER TO ENTER INTO THIS MODIFICATION. IT SHALL NOT IN
ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY LENDER’S ABILITY TO PURSUE ITS
REMEDIES INCLUDING, BUT NOT LIMITED TO, ANY CONFESSION OF JUDGMENT OR COGNOVIT
PROVISION CONTAINED IN THE LOAN DOCUMENTS, THIS MODIFICATION, THE NOTE, THE
GUARANTY OR ANY OTHER DOCUMENT OR AGREEMENT RELATED HERETO.


          6. No Course of Dealing Waiver. Borrower expressly acknowledges and
agrees that the execution of this Modification shall not constitute a waiver of,
and shall not preclude the exercise of, any right, power or remedy granted to
Lender in any of the Loan Documents, or as provided by law, except to the extent
expressly provided herein. No previous modification, extension, or compromise
entered into with respect to any indebtedness of Borrower to Lender shall
constitute a course of dealing or be inferred or construed as constituting an
express or implied understanding to enter into any future modification,
extension or compromise. No delay on the part of Lender in exercising any right,
power or remedy shall operate as a waiver thereof or otherwise prejudice
Lender’s rights, powers or remedies.


          7. Governing Law. This Agreement shall be interpreted and construed in
accordance with and governed by the laws of the State of New York.


        IN WITNESS WHEREOF, the undersigned have caused this Modification to be
executed by their duly authorized representatives as of the day and year first
above written.

  BORROWER:



  GALYAN'S TRADING COMPANY, INC.,
an Indiana corporation



  By:     /S/ C. David Zoba
          C. David Zoba



  Its:     Executive Vice President



  LENDER:



  KEYBANK NATIONAL ASSOCIATION,
a national banking association



  By:     /S/ Cheryl A. Bullock
          Cheryl A. Bullock



  Its:     Closing Officer